             Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 1 of 19



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                              SOUTHERN DIVISION
________________________________________________
EQUAL EMPLOYMENT                                 )
OPPORTUNITY COMMISSION,                          )
                                                 )
                  Plaintiff,                     )
                                                 )
            v.                                   )  No. 1:17-cv-02864-TDC
                                                 )
                                                 )
MVM, INC.,                                      )
                                                 )
                  Defendant.                     )
________________________________________________)

                                    CONSENT DECREE

       1.     The parties to this Consent Decree (“Decree”) are plaintiff U.S. Equal

Employment Opportunity Commission (“EEOC”), an agency of the United States government,

and defendant MVM, Inc. (“MVM” or “Defendant”).

       2.     This Action was instituted on September 27, 2017 by EEOC against MVM,

alleging that Defendant violated Sections 703(a) and 704(a) of Title VII of the Civil Rights Act

of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-2(a)(1) and (a)(2), by engaging in a

pattern or practice of discrimination based on actual or perceived national origin (African) by

subjecting the Charging Parties and a class of aggrieved employees to: (1) disparate terms and

conditions of employment; (2) a hostile work environment; and (3) discharge or constructive

discharge. The Commission further alleged that since at least October 28, 2013, Defendant has

engaged in a pattern or practice of retaliating against the Charging Parties and a class of

aggrieved employees who opposed its unlawful treatment of Africans or who otherwise engaged

in protected activity, in violation of Title VII, 42 U.S.C. § 2000e-3(a). The Complaint in this
                                                     1
            Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 2 of 19
action was subsequently amended on December 11, 2017. MVM has denied the EEOC’s

allegations, maintaining that it did not engage in any discriminatory or retaliatory conduct.

       3.         The parties desire to resolve this action without the time and expense of continued

litigation, and they desire to formulate a plan to be embodied in a Decree which will promote

and effectuate the purposes of Title VII. As such, the parties consent to the entry of this Decree

as final and binding between EEOC and MVM. This Decree represents a compromise of

disputed claims that the Parties recognize would require additional protracted litigation to

resolve. It does not constitute an adjudication by this Court on the merits of the allegations of the

Complaint and the Amended Complaint or on the defenses thereto. Nothing contained in this

Decree shall be construed as an admission by either Party as to the merits of the claims or

defenses of the other Party.

       4.         The Parties agree and stipulate that: this Court has jurisdiction over the subject

matter of this litigation and over the Parties for the term of the Decree; this Court has the

authority to enter and enforce the Decree; venue in this Court is proper; and all administrative

prerequisites and/or conditions precedent to the Action have been met.

       5.         MVM agrees and stipulates that EEOC has named all necessary parties in this

Action and that MVM has the authority and capacity to provide in full the monetary, injunctive,

and other equitable relief required by the Decree.

                                           DEFINITIONS

       6.         The following definitions shall apply to this Decree:

            (a)      “Action” – The civil action filed by EEOC against MVM at Case No. 1:17-

   cv-02864-TDC before the U.S. District Court for the District of Maryland.

            (b)      “Applicable Period” – Applicable Period shall mean the period beginning

   October 28, 2013 through the date on which the Court gives final approval.
                                                          2
         Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 3 of 19
       (c)   “Charges” – The charges of discrimination identified in the Complaint and

Amended Complaint, including those charges filed by the Charging Parties.

       (d)     “Charging Parties” – Charging Parties shall mean the individuals who filed

charges of discrimination in the underlying action, and for whom EEOC seeks relief:

Mermoz Sikamba-Koyangbo, Celedo Kemngang, Christensia Asong, Lasbery Nwabuwa,

Frezghi Woldeab, Raymond Buhmbi, Amadou Bah, Shelly Wallace, and Oliver Asaah.

       (e)     “Class Member” – A Class Member is: (1) a foreign-born, Black, current or

former MVM employee, of either African or Caribbean descent (hereinafter collectively

referred to as “African”); (2) who worked at a Covered Campus during the Applicable

Period; (3) who contends he/she was subjected to the treatment described in the Complaint;

(4) who previously expressed an interest in participating in EEOC’s lawsuit; and (5) who was

previously informed by the EEOC that he or she was a Class Member in the Action, for

whom the EEOC seeks relief. A Class Member may also be a US-born, current or former

MVM employee, who meets the criteria (2)-(5) and who specifically contends that he/she

was subjected to unlawful retaliation for opposing alleged unlawful discrimination, as

described in the Complaint.

       (f)     “Court” – The U.S. District Court for the District of Maryland.

       (g)     “Covered Campus” – A Covered Campus shall mean National Institutes of

Health (“NIH”) Main Campus (Bethesda, MD), Bayview Campus (Baltimore, MD),

Poolesville (Poolesville, MD), and Fort Detrick (Frederick, MD), and any other NIH campus

with which MVM has or had a contract.

       (h)     “Effective Date” – The date on which the Court enters the Decree.

       (i)     “Exigent Circumstances” - Unforeseeable events causing material disruption

or alteration of MVM’s business or operations, including but not limited to natural disasters,
                                                   3
            Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 4 of 19
   acts of God, pandemics, security breaches, and acts of terrorism. These examples are

   intended to inform the meaning of the term.

              (j)      “Parties” - EEOC and MVM, collectively.

              (k)      “Party” – Either EEOC or MVM.

                                               FINDINGS

       7.           Having carefully examined the terms and provisions of this Decree, and based on

the pleadings, record, and stipulations of the Parties, the Court finds the following:

              (a)      The Court has jurisdiction of the subject matter of this Action and of the

   Parties.

              (b)      The Court shall retain its jurisdiction for the term of the Decree for the

   purpose of entering all orders, judgments, and/or agreements that may be necessary to

   implement and enforce the Decree.

       8.           The Court has examined this Decree and finds that its terms are adequate, fair,

reasonable, equitable, and just. The rights of the EEOC, MVM, the Charging Parties and Class

Members, and the public interest are adequately protected by this Decree.

       9.           This Decree conforms to the Federal Rules of Civil Procedure and Title VII and is

not in derogation of the rights or privileges of any person or party. The entry of this Decree will

further the objectives of Title VII and will be in the best interest of the Parties, the Charging

Parties, the Class Members, and the public.

       NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                                         SCOPE OF DECREE

       10.          This Decree resolves all issues and claims in the Action filed by the EEOC in this

Title VII matter, which emanated from the Charges filed by the Charging Parties. Except as

provided in this Decree, this Decree in no way affects the EEOC’s right to process any other
                                                           4
             Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 5 of 19
pending or future charges that may be filed against Defendant and to commence civil actions on

any such charges as the Commission sees fit.

       11.     The terms of this Decree shall be binding upon the directors, officers, and

managers of Defendant. In the event that there is a transfer of ownership of Defendant during

the Term of the Decree, Defendant shall provide prior written notice to any potential purchaser

of Defendant’s business, provided that as part of said transaction its employees will become

employed by the purchaser, of the existence and contents of this Consent Decree.

       12.     This Decree will become effective on the date of approval by the Court and will

remain in effect until its expiration date, which will be two years after the Effective Date.

       13.     This Decree resolves all claims in this Action. EEOC will not use the Charges (or

the EEOC’s findings) identified in the Complaint or Amended Complaint as the basis for filing

any other claim or lawsuit against MVM, nor will EEOC bring any Title VII or other claim

arising out of the events which led to this action against MVM seeking equitable or injunctive

relief or damages for the Charging Parties or Class Members, or any other individual who

worked for MVM at the Covered Campus.

       14.     Upon entry of the Decree the Court will dismiss the Action with prejudice,

subject to the Court’s retained jurisdiction to resolve any claims or disputes concerning the

Decree and to enter any order, judgment, or agreement concerning implementation, enforcement,

or amendment of the Decree.

                                     MONETARY RELIEF

       15.     Defendant shall pay the total amount of $1,600,000 (“Settlement Funds”) for the

purpose of resolving all claims that were made against Defendant in this Action.

       16.     Within 14 calendar days of the Effective Date, the Settlement Administrator, as

described in Paragraph 17, shall establish an interest-bearing Qualified Settlement Fund (“QSF”)
                                                        5
             Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 6 of 19
account to cover the monetary amounts awarded to the Charging Parties and the Class Members,

which shall not exceed the amount deposited into the QSF. The Settlement Administrator shall

promptly notify the Parties when it has established the QSF and is prepared to receive the

qualifying payment from or on behalf of Defendant. Within 45 days of the Effective Date,

Defendant shall cause the Settlement Funds to be deposited into the QSF. Within seven (7)

calendar days of completing payment into the QSF, Defendant shall notify the EEOC in writing

and/or by email, indicating the date that the payment was made. This payment represents all

funds paid in settlement of EEOC’s claims in this Action.

                                 SETTLEMENT ADMINISTRATOR

       17.     Defendant and the EEOC mutually agree to appoint JND Legal Administration as

the Administrator of the QSF (“Settlement Administrator”), whose services, including any fees

and costs, will be paid from interest earned on the Settlement Funds in the QSF. In the event this

interest is insufficient to cover those fees and costs, they will be paid by Defendant.      If the

Settlement Administrator cannot perform its duties in a proficient manner at a reasonable cost, or

otherwise must be replaced, the Parties will confer in good faith to select an alternate Settlement

Administrator. The Settlement Administrator may also be changed by order of the Court.

       18.     The Settlement Administrator shall at all times ensure that the QSF is and remains

qualifying under and compliant with applicable statutory provisions and regulations, including

those at I.R.C. § 468B and Treasury Regulations § 1.468B-1 et seq.

       19.     Distributions from the QSF to Charging Parties and Class Members will be made

by the Settlement Administrator solely at the direction of EEOC and communicated to the

Settlement Administrator, with a copy to counsel for MVM, subject to the requirements of the

Decree. EEOC shall have sole authority to determine each Charging Party’s or Class Member’s

eligibility for, and the amount of, any payment from the QSF.
                                                       6
               Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 7 of 19
       20.      The Settlement Administrator shall, as efficiently and on as reasonable a cost

basis as possible:

             (a)          Secure a federal employer identification number for the QSF;

             (b)          Establish an interest-bearing account with a reputable banking institution to

   hold all QSF funds;

             (c)          Issue and track notices and Releases related to the Charging Parties and Class

   Members, with prepaid return delivery where applicable;

             (d)          Mail notices and forms to Charging Parties and Class Members;

             (e)          Transmit notification of monetary awards;

             (f)          Issue checks to Charging Parties and Class Members from the Settlement

   Fund after receipt of the Releases;

             (g)          Issue related tax documents; and

             (h)          Perform such other administrative tasks as it may deem necessary to facilitate

   the claims process, which may include:

                   (i)       Locating potential Class Members;

                   (ii)      Corresponding with Charging Parties and Class Members;

                   (iii)     Receiving and processing telephone and written inquiries from Charging

Parties and Class Members;

                   (iv)      Maintaining and making payments from the QSF;

                   (v)       Creating, tracking, and maintaining data regarding Charging Parties and

Class Members and payments made from the QSF;

                   (vi)      Preparing and filing all appropriate tax filings and reports, including but

not limited to, tax returns required to be filed by the QSF and W-2 and 1099 forms for all

payments from the QSF; and
                                                             7
                Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 8 of 19
                 (vii) Performing other duties set forth in this Decree and as the EEOC and

Defendant reasonably determine are necessary to administer the Decree.

        21.         The Parties shall cooperate with the Settlement Administrator, as needed, to

facilitate fulfillment of the Settlement Administrator’s duties.

        22.         EEOC shall develop and provide instructions to the Settlement Administrator for

a payment distribution process consistent with the requirements of the Decree and that provides

for, inter alia:

              (a)      Notification to a Charging Party or Class Member of eligibility for a payment

    using a Notice – to be vetted and approved by the Parties – with approval not to be withheld

    unreasonably corresponding with the intended nature of the payment; said notice will contain

    instructions for accepting the award, including a clear statement of a 60-day deadline for

    accepting;

              (b)      Solicitation and securing of the required Release and any additional necessary

    information or tax documents from the Charging Party or Class Member;

              (c)      Provision of executed Releases to MVM and EEOC;

              (d)      Payment distribution(s) to Charging Parties and Class Members who have

    executed a Release;

              (e)      Outreach to Charging Parties or Class Members whose returned Release, tax

    forms, or other documents are deficient;

              (f)      Outreach to or for Charging Parties or Class Members who do not respond to

    Notifications or cash their payments, or whose Notifications or payments are returned or

    undeliverable; and

              (g)      Extinguishment of the QSF on or before the expiration of the Decree.



                                                          8
               Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 9 of 19
             Payment of Monetary Awards to Charging Parties and Class Members

       23.      The EEOC has determined the Charging Parties’ and Class Members’ amounts of

recovery and will inform the Settlement Administrator of said amounts. In the event a Charging

Party or Class Member declines to accept, declines to execute a Release, or is otherwise rendered

ineligible for any portion of the recovery amount as determined by the EEOC, such amount will

revert into the QSF, and be redistributed in accordance with Paragraph 32.

       24.      Within 60 days of receipt of notice from the Settlement Administrator that it has

established the QSF, EEOC shall transmit to the Settlement Administrator and MVM a

computer-readable list containing the full names, last known addresses, and other contact

information for the Charging Parties and Class Members eligible for a monetary payment.

       25.      EEOC shall determine in its sole discretion the amount of the payments (if any)

for each Charging Party and Class Member. EEOC’s notice of determination of payments to the

Settlement Administrator shall specify and distinguish any portion of a payment for a Charging

Party or Class Member. Payments made to Class Members shall be designated as compensatory

damages. Payments made to Charging Parties may be designated as no more than twenty-five

percent (25%) back pay. The Charging Parties’ portion of payroll taxes shall be paid from the

QSF. Defendant’s share of all applicable payroll taxes (e.g., FICA) for the Charging Parties shall

be paid for by Defendant. Defendant shall not offset their obligations under FICA or any other

applicable payroll tax laws or regulations using the Charging Parties’ monetary awards.

       26.      No Charging Party or Class Member will be issued any payment from the QSF

under this Decree unless he/she first signs and returns to the Settlement Administrator a properly

executed Release, attached as Exhibit A, corresponding with the nature of his/her intended

payment, and any tax documents deemed necessary by the Settlement Administrator. The terms

of the Release may not be altered in any manner. The Settlement Administrator shall retain
                                                      9
             Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 10 of 19
copies of the executed Releases and provide the originals to MVM promptly, preferably within

30 days of receipt, with copies to EEOC.

       27.    The Settlement Administrator shall issue checks to the Charging Party and/or

Class Member within thirty (30) calendar days of the date of receipt of properly completed and

signed documentation – the Release and tax reporting form(s), as determined by the Settlement

Administrator – described in the preceding paragraph.

       28.    Except for those payments and distributions specifically designated as back-pay

wages by EEOC, the amounts distributed from the QSF to Charging Parties and Class Members

constitute settlement of claims for “compensatory damages” under Title VII and Civil Rights Act

of 1991, 42 U.S.C. § 1981a. The Fund Administrator will issue applicable IRS Forms W-2 and

1099 based on the year in which such funds are paid to a Charging Party or Class Member,

reflecting payments made from the QSF. Charging Parties and Class Members are solely

responsible for all payee taxes associated with the payments representing claims for

compensatory damages.

       29.    For Charging Parties or Class Members whose Notices are returned by the U.S.

Postal Service as undeliverable, the Settlement Administrator will perform one (1) address

search per individual and re-mail the Notices once to those for whom a potentially new address

can be found, and will also notify the EEOC.

       30.    The Settlement Administrator shall promptly notify the EEOC of any checks that

are returned or are not cashed after a period of one-hundred eighty (180) calendar days have

elapsed from the date on which the settlement checks were mailed, and the EEOC shall

immediately notify Defendant in writing of the same. In the event that any Charging Party’s or

Class Member’s check is undeliverable or uncashed, and Settlement Administrator and the

EEOC determine that the Charging Party or Class Member cannot be located (hereinafter
                                                    10
             Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 11 of 19
referred to as a “missing Member”), the missing Charging Party or Class Member shall receive

no payments under this Decree. In the event that any portion of the QSF has been allocated to a

missing Charging Party or Class Member, and therefore cannot be distributed to the missing

Charging Party or Class Member, one-hundred fifty (150) calendar days after the checks were

originally mailed, in the sole discretion of the EEOC, the balance of the QSF shall be distributed

in accordance with paragraph 32.

       31.     Monetary payments shall be made on behalf of deceased Charging Parties or

Class Members through representatives of their estate or next of kin if the EEOC determines that

appropriate documentation (e.g., letters testamentary or the equivalent) has been provided, along

with the other documentation required as a condition for payment. Any sums paid to a deceased

Charging Party or Class Member shall be made payable to the estate of the deceased Charging

Party or Class Member, or if no estate exists, to the decedent’s next of kin, assuming all legal

requirements are met prior to such payments.

                                           Reversion

       32.     If there are any additional unallocated funds remaining in the QSF after

distribution to the Charging Parties and all Class Members, the Settlement Administrator shall

extinguish the residual fund balance and distribute the remainder as a donation by Defendant, to

one or more public or not-for-profit organizations that are primarily devoted to the education

and/or training of African immigrants, including, but not limited to, educational institutions,

and/or educational scholarships, and/or internships or job training for African immigrants. The

organizations and amounts paid to each will be determined by the EEOC and provided to the

Settlement Administrator. In no event shall there be any reversion of any part of the settlement

funds to Defendant or to the EEOC.



                                                       11
               Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 12 of 19
                                  INJUNCTIVE RELIEF

         33.    Defendant is enjoined from subjecting employees to disparate terms and

conditions of employment and/or a hostile work environment, and actual and/or constructive

discharge, based on their national origin (African). Such discrimination violates Title VII,

which, in part, is set forth below:

         It shall be an unlawful employment practice for an employer –

         (1) to fail or refuse to hire or to discharge any individual, or otherwise discriminate
         against any individual with respect to his . . . terms, conditions, or privileges of
         employment, because of such individual’s . . . national origin . . .

         42 U.S.C. § 2000e-2(a)(1).

         34.    Defendant is enjoined from engaging in any form of retaliation against any person

because such person has opposed any practice made unlawful under Title VII, filed a Charge of

Discrimination under Title VII, testified or participated in any manner in an investigation,

proceeding, or hearing under Title VII, asserted any rights under this Decree, or benefitted from

the relief provided by this Decree. Such retaliation violates Title VII, which, in part, is set forth

below:


         It shall be an unlawful employment practice for an employer –

         to discriminate against any individual . . . because he has opposed any practice made an
         unlawful employment practice . . . or because he has made a charge, testified, assisted, or
         participated in any manner in an investigation, proceeding, or hearing under this
         subchapter.

         42 U.S.C. § 2000e-3.

         35.    Expungement of Terminations and Disciplinary Records. For all Charging

Parties and Class Members who are former employees, to the extent that it has not done so

already, MVM will remove any reference to termination for cause from the personnel files of the

Charging Parties and Class Members who were involuntarily terminated by MVM prior to
                                                        12
            Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 13 of 19
October 31, 2018. Their termination forms or information will be revised to reflect that their

official reason for leaving was a voluntary resignation. No additional information other than

dates of employment and the voluntary resignation shall be provided to other employers or

entities checking references.

       36.     Security Clearance/Background Investigation Letters.          Within thirty (30)

calendar days of the Effective Date, Defendant shall draft a letter of mitigation for those

Charging Parties or Class Members needing such a letter. The letter shall be printed on MVM

official letterhead, signed by Defendant’s Vice President of Human Resources, and shall state

that the individual separated from Defendant under circumstances which have since have been

resolved and that Defendant does not regard him or her as an involuntary termination.

       37.     References. All future reference checks (both written and oral) and letters of

reference, if MVM provides them, will provide only the following information: the Charging

Party or Class Member’s name, dates of employment, job title(s), job duties (if requested), and

salary (if requested). Defendant will not state or imply that the information it provides is

provided to comply with a settlement of a claim or to comply with this Decree or is provided as a

result of litigation. All requests for references shall be handled by Human Resources. Nothing in

this paragraph shall prevent any current or former colleague or supervisor who works for MVM

or who has worked for MVM from voluntarily providing a reference for a Charging Party or

Class Member if a Charging Party or Class Member specifically requests it of that current or

former colleague or supervisor and that current or former colleague or supervisor voluntarily

agrees to provide it.

                        Harassment Policies and Complaint Procedures

       38.     Defendant shall keep in place its Equal Employment Opportunity Policy, which

includes the items listed in Exhibit B, attached hereto.
                                                           13
           Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 14 of 19
       39.   Defendant shall continue to publish its Equal Employment Opportunity Policy in

an employee handbook or other appropriate format, including on its intranet website, if

applicable and distribute the policy, in the same manner as other MVM employment policies are

distributed, to employees. Defendant shall continue to provide the document containing its

Equal Employment Opportunity policy to new employees upon hire.

                                            Training

       40.     On an annual basis for the duration of this Decree, Defendant shall continue to

provide virtual, online or in-person training on Defendant’s Equal Employment Opportunity

policy, including harassment prevention and/or compliance training to its managers, all Human

Resources personnel and any individual involved in handling employee discrimination

complaints or investigations. Defendant shall provide such training to all future employees who

are hired or promoted into the same or similar positions

       41.     All employees who are or will be involved in responding to or investigating

complaints of discrimination assigned to any federal government facility where MVM holds a

contract for security services shall be provided annual training for the duration of this Decree on

accepted professional standards for receiving and investigating complaints of discrimination,

including witness interview techniques, evidence-gathering techniques, taking and maintaining

investigative notes and records, analyzing collected evidence, and other methods for eliminating

and ameliorating violations of anti-discrimination laws.

       42.     Defendant shall provide such training to all future employees who are hired or

promoted into the same or similar positions set forth above.

                                             Posting

       43.     Within ten (10) calendar days after the Effective Date, to the extent that it has not

already done so, Defendant shall post the posters required to be displayed in the workplace by
                                                       14
          Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 15 of 19
Commission Regulations, 29 C.F.R. § 1601.30, in all places where notices to employees

customarily are posted.

                           INTERNAL CONSENT DECREE MONITOR

       44.         By the Effective Date, MVM shall appoint MVM’s Vice President of Human

Resources to oversee MVM’s implementation of the terms of this Decree. The Internal Monitor

shall possess the knowledge, capability, and resources to monitor and ensure MVM’s

compliance with the terms of the Decree. The Internal Monitor shall also possess a reasonable

base of knowledge regarding Title VII requirements and human resources management. MVM

shall assign the Internal Monitor the responsibility of monitoring and ensuring Decree

compliance.

       45.         In the event the Internal Monitor’s employment with MVM ends, the Monitor is

promoted or transferred into a different position from which he or she can no longer serve as the

Internal Monitor, or cannot continue to serve as the Internal Monitor for any other reason, MVM

will, within 30 days, appoint another 4444Internal Monitor subject to the approval of EEOC –

which will not be unreasonably withheld.

                                REPORTING AND MONITORING

       46.         Preliminary Reporting.     Within one-hundred eighty days (180) days of the

Effective Date, the Internal Monitor identified above shall provide the EEOC with the following:

             (a)      Verification that the posters have been posted;

             (b)      Verification that all training has been completed.

       47.         Periodic Reporting. For the duration of this Decree, on an annual basis, the

Internal Monitor shall prepare a report which will identify all current or former employees

assigned to any federal government facility in the Mid-Atlantic region of the United States where

MVM holds a contract for uniformed security officer services who complained (internally or
                                                          15
             Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 16 of 19
externally) of or reported any discrimination in employment on the basis of national origin, race,

or retaliation during that year. This report will include, at minimum, each employee’s name;

home address; home telephone number; date the complaint was made; nature of the individual’s

complaint; to whom the complaint was made or with whom filed (e.g., Defendant’s union(s), the

EEOC, or any Fair Employment Practice Agency tasked with accepting discrimination charges);

any investigation and/or action taken in response to said complaints. If no individuals complain

of or report discrimination in employment on the basis of national origin, race, or retaliation

during that year, the Internal Monitor shall inform the EEOC of the same.

       48.     With the report, the Internal Monitor shall submit all data in electronic form

where available, and otherwise in hard copy form. The reporting period will begin on the

Effective Date, and will end two years after the Effective Date.

       49.     The EEOC may monitor compliance during the duration of this Decree by

requesting to review training materials and inspection of any federal government facility in the

Mid-Atlantic region where MVM holds a contract for uniformed security officer services. Upon

ten days’ notice by the EEOC, Defendant will make available for inspection and copying any

records reasonably requested by the EEOC, so long as the information sought is narrowly-

tailored, necessary and consistent with the monitoring of this Decree. Defendant shall comply

with a request for additional records within thirty (30) calendar days of the request.

                                EXIGENT CIRCUMSTANCES

       50.     The Parties recognize that MVM’s operations may change in response to Exigent

Circumstances, including in response to the COVID-19 pandemic. To the extent MVM is unable

to comply with all or part of a term(s) of this Decree due to Exigent Circumstances, such non-

compliance will not constitute a violation of the Decree. If MVM believes an Exigent



                                                       16
           Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 17 of 19
Circumstance exists that renders MVM unable to comply with the Decree, MVM will notify

EEOC as soon as practicable under the Dispute Resolution process of this Decree.

                                          DISPUTE RESOLUTION

       51.         Nothing in the Decree shall be deemed to create any rights on the part of any

entity or individual, other than the Parties, to enforce the Decree. All rights concerning

enforcement are vested exclusively in EEOC and MVM.

       52.         In the event that either Party believes the other Party has failed to comply with

any provision of this Decree, the Party shall:

             (a)      Notify the other Party in writing of the alleged non-compliance by email and

   regular U.S. mail. That Party shall within thirty (30) calendar days of service of the written

   notice respond to the allegations of non-compliance by email and regular U.S. mail addressed

   to its designated representative in accordance with the paragraph on representative contacts

   below; and

             (b)      Afford that Party at least thirty (30) calendar days after service of the written

   notice to meet and confer and, as warranted, remedy the alleged non-compliance.

             (c)      If the alleged offending Party fails to cure the non-compliance, the Party

   alleging non-compliance may apply to the Court to enforce the provision in the Decree.

       53.         All materials required by this Decree to be sent to the EEOC shall be emailed

and/or addressed to:

                             Equal Employment Opportunity Commission
                                       Baltimore Field Office
                                     Attention: Maria Salacuse
                                 George H. Fallon Federal Building
                                    31 Hopkins Plaza, Suite 1432
                                       Baltimore, MD 21201
                                  Email: Maria.Salacuse@eeoc.gov



                                                          17
           Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 18 of 19
       54.  All materials required by this Decree to be sent to MVM shall be emailed and/or

addressed to:

                                     Littler Mendelson, P.C.
                          Attention: Peter Petesch and Steven Kaplan
                           815 Connecticut Avenue, N.W., Suite 400
                                     Washington, DC 20006
                        Email: ppetesch@littler.com; skaplan@littler.com;

                                copy to: HRSupport@mvminc.com

       55.      The Commission and Defendant shall bear their own costs and attorneys’ fees in

connection with this Action, including in any proceeding to effect and enforce the Decree.

       56.      If one or more provisions of the Decree are rendered unlawful or unenforceable

by act of Congress or by decision of the United States Supreme Court, the Parties shall engage in

reasonable efforts to amend the Decree in order to preserve or effectuate, in a lawful manner, the

purpose or intent of the conflicting provision. In any event, all other provisions of the Decree

shall remain in full force and effect.

       57.      The undersigned counsel of record in the above-captioned action hereby consent,

on behalf of their respective clients, to the entry of the foregoing Consent Decree.

FOR PLAINTIFF:                                         FOR DEFENDANT:

Sharon Fast Gustafson                                  /s/ Peter J. Petesch_________
General Counsel                                        Peter J. Petesch (Bar No. 12908)
                                                       (Signed by Maria Salacuse with
Gwendolyn Reams                                        permission of Peter J. Petesch)
Associate General Counsel                              Steven E. Kaplan (Bar No. 16531)
                                                       Jason M. Branciforte (Bar No. 14340)
/s/ Debra M. Lawrence_____
Debra M. Lawrence                                      LITTLER MENDELSON, P.C.
Regional Attorney                                      815 Connecticut Avenue, NW,
(Signed by Maria Salacuse with                         Suite 400
permission of Debra M. Lawrence)                       Washington, DC 20006
                                                       Phone: (202) 842-3400
/s/ Maria Salacuse__________                           jbranciforte@littler.com
Maria Salacuse (Bar No. 15562)                         ppetesch@littler.com
Assistant General Counsel                              skaplan@littler.com
EQUAL EMPLOYMENT                                       Counsel for Defendant MVM, Inc.
                                                        18
            Case 1:17-cv-02864-TDC Document 68-1 Filed 12/08/20 Page 19 of 19
OPPORTUNITY COMMISSION
Office of General Counsel
131 M St. NE
Washington, DC 20507
Phone: (202) 663-4752
maria.salacuse@eeoc.gov

/s/__________________________
David S. Staudt (Bar No. 94299)
Eric S. Thompson (Bar No. 94299)
Heather Nodler (Bar No. 811561)
Trial Attorneys
(Signed by Maria Salacuse with
permission)
EQUAL EMPLOYMENT
OPPORTUNITY
COMMISSION
Baltimore Field Office
George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201
Phone: (410) 801-6693
David.staudt@eeoc.gov
Eric.Thompson@eeoc.gov
Heather.Nodler@eeoc.gov


Counsel for Plaintiff Equal Employment
Opportunity Commission


       SO ORDERED.

       Signed and entered this      day of                   , 2020



                                             Theodore D. Chuang
                                             United States District Judge




                                                      19
